Case 6:20-cv-00269-ADA Document 25-15 Filed 07/31/20 Page 1 of 3




                    EXHIBIT 14
Google is opening new offices in Austin and a data center in Midlothian         https://www.builtinaustin.com/2019/06/17/google-new-offices-austin-dat...
                           Case 6:20-cv-00269-ADA Document 25-15 Filed 07/31/20 Page 2 of 3


                 Google is opening new offices in Austin and a data center in
                 Midlothian

                 by Gordon Gottsegen June 17, 2019




                      Michael Hsu Office of Architecture

                 Google has big plans for expansion in Texas.

                 The tech giant has leased two new office spaces in the city of Austin. The first lease is for 150,000 square feet of
                 space at the Saltillo office building in East Austin (pictured above). The second lease is for the entire Block
                 185 building, a 35-story sail-like tower with 723,000 square feet of space in downtown Austin (pictured below).

                 Google already has over 1,100 employees in Austin and it plans to hire even more, giving the company a serious
                 appetite for office space. Google said it will begin moving employees into the Saltillo building in early 2020.
                 Meanwhile, Block 185 is still being built. Google anticipates moving into that building in 2023.

                 Google Austin Office Locations
                 Google is setting up an expansive office complex in the Saltillo office building in East Austin and the entire Block 185
                 building in downtown Austin.




1 of 2                                                                                                                                      7/3/2020, 9:24 AM
Google is opening new offices in Austin and a data center in Midlothian        https://www.builtinaustin.com/2019/06/17/google-new-offices-austin-dat...
                           Case 6:20-cv-00269-ADA Document 25-15 Filed 07/31/20 Page 3 of 3




                      Steelblue

                 But Google’s Texas plans don’t stop there. The company is also developing a $600 million data center in Midlothian,
                 just south of Dallas. The data center will host servers and hardware for billions of Gmail, YouTube and other Google
                 app users from all over the world. This project will create hundreds of construction jobs and an unspecified number of
                 full-time Google jobs.

                 In addition to the data center, Google announced a $100,000 grant to the Midlothian Independent School District to
                 support the region’s STEM curriculum.

                 Google has had roots in Texas ever since it opened its first Austin office in 2007, but other large tech companies have
                 been expanding their presence here, too: Apple is developing a $1 billion campus in North Austin. Amazon is adding
                 800 jobs in Austin. And Facebook is leasing new construction projects as well.

                 RelatedThe Top Austin Tech Companies Hiring Now

                 “The Lone Star State continues its emergence as a global technology hub thanks to an economic environment that
                 encourages innovation and allows the free market to flourish,” Texas Governor Greg Abbott said in a statement about
                 Google’s expansion. “Time and again, companies like Google choose to invest in Texas because of our business-friendly
                 practices and our talented workforce.”




2 of 2                                                                                                                                     7/3/2020, 9:24 AM
